Citation Nr: 0525836	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  04-06 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to an effective date prior to August 22, 1991, 
for an award of a total disability rating for post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	The American Legion








ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from January 1967 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the RO.  

The veteran's representative has raised the issue of a 
separate evaluation for a disability that had previously been 
diagnosed as psychophysiological musculoskeletal reaction 
manifested by headaches.  

The veteran was previously service connected for this 
disability until he submitted his claim for service 
connection for PTSD.  

After service connection for PTSD was granted, the diagnosis 
of psychosocial musculoskeletal reaction was changed to PTSD, 
and the veteran continued to be rated for a single 
disability.  

The veteran's representative contends that the psychosocial 
musculoskeletal reaction is a distinct entity from the PTSD, 
and should receive a separate evaluation.  The RO has not 
addressed this matter, and it is referred to them for 
appropriate action.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran contends that he is entitled to an effective date 
prior to August 22, 1991, for a 100 percent evaluation for 
PTSD.  

A December 1974 rating decision established service 
connection for a psychophysiological musculoskeletal reaction 
manifested by headaches.   

The veteran submitted a claim for service connection for PTSD 
in August 1991.  A February 1992 rating decision changed the 
diagnosis of the veteran's psychophysiological 
musculoskeletal reaction manifested by headaches to PTSD, and 
assigned a 50 percent evaluation, effective from August 22, 
1991, the date of receipt of the claim for service connection 
for PTSD.  

A December 1993 rating decision increased the evaluation to 
100 percent, effective on August 22, 1991, date of receipt of 
the claim for service connection for PTSD.  

In January 1994, the veteran's representative submitted a 
notice of disagreement with the August 22, 1991, effective 
date established in the December 1993 rating decision.  

The RO issued a supplemental statement of the case addressing 
the issue of an earlier effective date in August 1995, and 
provided the veteran with his appellate rights.  

The Board addressed the issue of whether the veteran filed a 
timely substantive appeal regarding his claim to an effective 
date prior to August 22, 1991, for a total compensation 
rating for the service-connected PTSD in a March 2000 
decision.  The Board found that the veteran did not submit a 
timely appeal.  

The veteran submitted a new claim for an earlier effective 
date for service connection for PTSD in March 2002.  The RO 
denied this claim in an August 2003 rating decision, and the 
current appeal ensued.  

There are two matters which must be addressed by the RO 
before the Board may consider this matter.  

First, the Board notes that the veteran has not received any 
of the notification required by the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Court has held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103(A) and Quartuccio, that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, (4) VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim, under 38 C.F.R. § 3.159(b).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

To date, the veteran has never received a VCAA notification 
letter.  Furthermore, the January 2004 Statement of the Case 
neither discussed VCAA, nor provided copies of the relevant 
regulations.  

At this juncture, the Board notes that a February 2005 letter 
from the veteran specifically requested that he be provided 
with VCAA notification that explained what evidence must be 
submitted to prevail in his claim.  

Therefore, the Board finds that the veteran must be provided 
with appropriate VCAA notification before adjudication of his 
claim.  

In addition, the Board notes that the veteran's November 2003 
notice of disagreement contained references to clear and 
unmistakable errors.  The veteran did not identify the 
alleged error, or even identify the document he believed to 
contain the error.  

The RO contacted the veteran by letter in December 2003 and 
noted his reference to clear and unmistakable error.  The RO 
requested that the veteran identify the clear and 
unmistakable error to which he referred.  

Although the veteran has submitted hundreds of pages of 
material since December 2003, he has never responded to this 
letter.  

However, the matter of clear and unmistakable error was 
raised again in an April 2005 statement from the veteran's 
representative.  The representative stated that the failure 
to assign an earlier effective date for PTSD was clearly and 
unmistakably erroneous.  

He added that the veteran's psychophisiological 
musculoskeletal reaction manifested by headaches should have 
always been diagnosed as PTSD, and should have been 
considered totally disabling from 1974.  The RO has not 
addressed this matter.  

The VA has a duty to address all issues raised during the 
course of an appeal.  Martin v. Derwinski, 1 Vet. App. 411, 
413 (1991).  In addition, issues which are inextricably 
intertwined must be considered together.  Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  

The Board notes that the argument for clear and unmistakable 
error is an alternate theory of relief in a claim for an 
earlier effective date, and it is inextricably intertwined 
with the claim for an earlier effective date under the 
provisions of 38 C.F.R. § 3.400 that has already been 
considered by the RO.  Therefore, it must be remanded for 
initial consideration by the RO.  

Accordingly, the case is REMANDED to the RO for the following 
actions: 

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  The RO 
should send the veteran a letter which 
notifies him of the evidence that is 
necessary to substantiate his claim for an 
earlier effective date under the 
provisions of 38 C.F.R. § 3.400, what 
portion of the evidence VA will seek to 
provide, and what portion he is expected 
to provide.  The RO must also request that 
the veteran provide any evidence in the 
claimant's possession that pertains to the 
claim.  No VCAA notification for the 
aspect of the veteran's claim regarding 
clear and unmistakable error is required.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The veteran's claim for an 
earlier effective date for service 
connection for PTSD should be considered 
on all bases, including clear and 
unmistakable error.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




